



Exhibit 10.10
STATE STREET CORPORATION
MANAGEMENT SUPPLEMENTAL SAVINGS PLAN




Amended and Restated Effective as of January 1, 2014




FINAL 2014 Restatement 9.15.14.DOC    -i-    
TABLE OF CONTENTS


Page
ARTICLE I NAME AND PURPOSE OF PLAN AND DEFINITIONS    1
1.1
Name and effective date    1

1.2
Status of Plan    1

1.3
Definitions    1

ARTICLE II ELIGIBILITY AND PARTICIPATION    5
2.1
Eligibility to participate    5

2.2
Commencement of participation    5

2.3
Termination of participation    5

ARTICLE III DEFERRED COMPENSATION AGREEMENTS, MATCHING CREDITS,
performance-based credits, NOTIONAL INVESTMENT OF ACCOUNTS    6
3.1
Deferred Compensation Agreement; Elective Credits    6

3.2
Election procedures and deadlines.    6

3.3
Amount of deferrals.    6

3.4
Matching Credit    7

3.5
Accounts    7

3.6
Cancellation of Deferral Elections    7

ARTICLE IV VESTING    9





--------------------------------------------------------------------------------





4.1
Vesting of Accounts    9

ARTICLE V PLAN DISTRIBUTIONS    10
5.1
Time and form of payment: Matching Credits and Performance-Based Credits    10

5.2
Time and form of payment: other portions of the Account    10

5.3
Special rules.    11

5.4
Unforeseeable emergency    12

5.5
Certain tax matters    12

5.6
Distribution of taxable amounts    12

5.7
Special Rule for 2007    12

ARTICLE VI ADMINISTRATION OF THE PLAN    14
6.1
Plan Administrator    14

6.2
Outside services    14

6.3
Indemnification    14

6.4
Claims procedure    14

ARTICLE VII AMENDMENT AND TERMINATION    15
7.1
Amendment; termination    15

7.2
Effect of amendment or termination    15

ARTICLE VIII MISCELLANEOUS PROVISIONS    16
8.1
Source of payments    16

8.2
Other arrangements made subject to the Plan    16

8.3
No warranties    16

8.4
Inalienability of benefits    16

8.5
Reclassification of Employment Status    16

8.6
Expenses    16

8.7
No right of employment    17

8.8
Headings    17

8.9
Acceptance of Plan terms    17

8.10
Construction    17



EXHIBIT A    List of
Employers................................................................................................18
EXHIBIT B    Claims
Procedures...............................................................................................19


    
ARTICLE I



ARTICLE IINAME AND PURPOSE OF PLAN AND DEFINITIONS





--------------------------------------------------------------------------------





1.
Name and effective date. The Plan set forth herein is an amendment, restatement
and continuation of the State Street Corporation 401(k) Restoration and
Voluntary Deferral Plan, originally established effective July 1, 1999, as
subsequently amended and restated effective January 1, 2008, and renamed the
State Street Corporation Management Supplemental Savings Plan. This amendment
and restatement reflects changes adopted by the Committee under the First and
Second Amendments to the Plan as amended and restated effective January 1, 2008.
Such amendments are effective as of the dates set forth in such First and Second
Amendments. The Plan is further amended to reflect certain administrative
changes, clarifications, and design changes, which further modifications are
effective January 1, 2014 unless otherwise provided herein.

2.
Status of Plan. The Plan is intended to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of
ERISA, and shall be interpreted and administered consistent with that intent.
The Plan is intended to be operated in accordance with the requirements
applicable to a “nonqualified deferred compensation plan” under Code section
409A and the regulations thereunder and shall be interpreted and administered
consistent with that intent.

3.
Definitions. When used herein, the following words shall have the meanings
indicated below. Terms not defined herein shall have the meanings assigned to
them in the State Street Salary Savings Program, as from time to time amended
and in effect.

(a)
“Account” means, for each Participant, an account established for his or her
benefit under Section 3.5. All references to a Participant’s Account shall
include, as the context requires, any sub-accounts that the Plan Administrator
may establish.

(b)
“Base Pay” means, in the case of any Employee for any period, the Employee’s
regular base salary or wages, including differential pay (shift deferential and
differential pay paid to an Employee while on military duty or otherwise), paid
in the period in question for services rendered to the Employer as an Employee.
The following special rules shall apply in determining an Employee’s Base Pay:

(i)
Base Pay shall be determined without regard to the limitations of Section
401(a)(17) of the Code and without excluding amounts electively deferred under
the Plan.

(ii)
Base Pay includes any such amounts that would have been received by the
individual from the Employer but for an election under this Plan or under Code
sections 125, 132(f) or 401(k). Amounts under Code section 125 include any
amounts not available to a Participant in cash in lieu of group health coverage
because the Participant is unable to certify that he or she has other health
coverage. To the extent required by applicable law or IRS guidance, an amount
will be treated as an amount under Code section 125 only if the Employer does
not request or collect information regarding the Participant’s other health
coverage as part of the enrollment process for the health plan.

(iii)
Base Pay excludes all other forms of compensation not listed above paid by an
Employer, including but not limited to the following: all commissions and
bonuses (including incentive pay), as well as supplemental wage payments,
severance (however characterized), reimbursed expenses, life insurance premiums
included in compensation for income tax purposes, amounts paid by an Employer to
a Participant for not selecting Employer-provided medical coverage under the
State Street Corporation Employee Benefit Plan, and any other items not
constituting direct compensation for services.

(c)
“Basic Plan” means the State Street Salary Savings Program, as from time to time
amended and in effect.






--------------------------------------------------------------------------------





(d)
“Beneficiary” means the person or persons designated by the Participant in
writing, subject to such rules as the Plan Administrator may prescribe, to
receive benefits under the Plan in the event of the Participant’s death. Except
for purposes of Section 5.4, in the absence of an effective designation at the
time of the Participant’s death the Participant’s Beneficiary shall be his or
her surviving Spouse or Domestic Partner, or, if the Participant is then
unmarried or has no Domestic Partner or his or her Spouse or Domestic Partner
does not survive, the Participant’s estate.

(e)
“Committee” means the Executive Compensation Committee of the Board of Directors
of State Street.

(f)
“Credit” means any or all, as the context requires, of an Elective Credit, a
Matching Credit, or a Performance-Based Credit.

(g)
“Deferred Compensation Agreement” means the written (or electronic) agreement
described in Section 3.1.

(h)
“Disabled” means, for any Participant, that the Participant, as determined in
the sole discretion of the Plan Administrator:

(i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(ii)
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 6 months under an accident and health plan covering
employees of the Employer.

(i)
“Elective Credit” means an amount credited under Section 3.1.

(j)
“Eligible Compensation” for a Plan Year means the sum of an Employee’s Base Pay
for the Plan Year plus the Employee’s Incentive Pay for the Plan Year

(k)
“Eligibility Date” means each December 1 or such other determination date(s)
(such as the date open enrollment begins) as determined by the Plan
Administrator.

(l)
“Eligible Employee” means an Employee who meets the eligibility criteria set
forth in Section 2.1.

(m)
“Employee” means, except as otherwise provided by the Plan Administrator, a
United States-based common-law employee of an Employer including, without
limitation, such an employee while on a temporary international assignment
outside of the U.S. and excluding, without limitation, a non-U.S. based employee
who is temporarily residing in the U.S. while on a temporary international
assignment to the U.S.

(n)
“Employer” means any or all, as the context requires, of State Street and any
other company (or branch) that (i) would be treated as a single employer with
State Street under the first sentence of Treas. Regs. §1.409A-1(h)(3), and (ii)
is shown on Exhibit A as described in clause (i) and as having adopted this Plan
with State Street’s approval. Only an otherwise eligible Employee of State
Street or another entity listed on Exhibit A may make an election to defer
compensation under the Plan or be eligible to share in Matching Credits, but in
determining whether a Separation from Service has occurred, service for State
Street or any other company that is described in clause (i) above shall be
treated as service for the Employer.

(o)
“Entry Date” means each January 1.

(p)
“Incentive Pay” means, in the case of any Employee for any Plan Year, the
Employee’s cash bonus and/or cash incentive pay (other than commissions) paid,
in accordance with the Employer’s normal annual incentive bonus processing
cycle, in the Plan Year under a bonus and/or incentive plan maintained by the
Employer or pursuant to an agreement or






--------------------------------------------------------------------------------





other arrangement with the Employer, other than (i) any such bonus or incentive
pay that is automatically deferred pursuant to the terms of such bonus and/or
incentive plan, agreement or arrangement and/or (ii) any such bonus or incentive
pay that is determined by the Plan Administrator, in advance of the deadline for
electing any deferral hereunder, to be ineligible for deferral under the Plan.
The following special rules shall apply in determining an Employee’s Incentive
Pay:
(i)
Incentive Pay shall be determined without regard to the limitations of Section
401(a)(17) of the Code and without excluding amounts electively deferred under
the Plan.

(ii)
Incentive Pay includes any such amounts that would have been received by the
individual from the Employer but for an election under this Plan or under Code
sections 125, 132(f) or 401(k). Amounts under Code section 125 include any
amounts not available to a Participant in cash in lieu of group health coverage
because the Participant is unable to certify that he or she has other health
coverage. To the extent required by applicable law or IRS guidance, an amount
will be treated as an amount under Code section 125 only if the Employer does
not request or collect information regarding the Participant’s other health
coverage as part of the enrollment process for the health plan.

(q)
“Match-Eligible Compensation” means, for each Plan Year commencing on and after
January 1, 2013, an amount calculated as the lesser of (i) the Employee’s
Eligible Compensation, or (ii) $500,000, in either case reduced by the dollar
limitation in effect with respect to the Plan Year under Code section
401(a)(17).

(r)
“Matching Credit” means an amount credited under Section 3.4.

(s)
“Participant” means an Employee who has an Account under the Plan.

(t)
“Plan” means this State Street Corporation Management Supplemental Savings Plan
(formerly the State Street Corporation 401(k) Restoration and Voluntary Deferral
Plan), as from time to time amended and in effect.

(u)
“Plan Administrator” means the Plan Administrator appointed pursuant to Section
6.1.

(v)
“Performance-Based Credit” means amounts credited under Plan during certain Plan
Years prior to January 1, 2014, which amounts were determined, in part, based
upon whether a performance-based contribution was made under the Basic Plan for
the Plan Year. .

(w)
“Separation from Service” means a separation from service, within the meaning of
Treas. Regs. §1.409A-1(h), with State Street and any other company that would be
treated as a single employer with State Street under the first sentence of
Treas. Regs. §1.409A-1(h)(3); and correlative terms shall be construed to have a
corresponding meaning.

To the extent permitted by the Plan Administrator, the terms “written,” “in
writing,” and terms of similar import shall include communications by electronic
media.


ARTICLE III



ARTICLE IVELIGIBILITY AND PARTICIPATION
1.
Eligibility to participate. An Employee who is an Eligible Employee on December
31, 2007 shall (subject to the last sentence of this Section 2.1) continue to be
an Eligible Employee as of January 1, 2008. Any other Employee shall become an
Eligible Employee on the first Eligibility Date he or she satisfies the
requirements of both (a) and (b) below. For purposes of the foregoing, an
Employee must:

(a)
have a title of Vice President or above, and

(b)
effective for Plan Years commencing on and after January 1, 2013, an annual rate
of Base Pay which when added to Incentive Pay for a Plan Year that exceeds the
dollar limitation in






--------------------------------------------------------------------------------





effect with respect to the Plan Year under Code section 401(a)(17) by $10,000 or
more. Notwithstanding the foregoing, a Participant who timely elected to defer
Base Pay or Incentive Pay earned in 2013 shall be deemed to remain an Eligible
Employee through December 31, 2013.
An Eligible Employee shall remain an Eligible Employee during continuous
employment by the Employer so long as he or she continues to satisfy the
requirements of (a) and (b) above as of the applicable Eligibility Date for
subsequent Plan Years.
2.
Commencement of participation. Except as the Plan Administrator otherwise
determines, any such determination to be made in a manner that is consistent
with the requirements of Section 409A of the Code, and subject to the annual
election process set forth in Section 3.2, an individual upon first becoming an
Eligible Employee may elect to defer (a) Base Pay under Section 3.3(a) starting
with Base Pay earned for the Plan Year that begins on the Entry Date next
following his or her initial Eligibility Date, and (b) Incentive Pay under
Section 3.3(b) starting with Incentive Pay earned for the Plan Year that begins
on the Entry Date next following his or her initial Eligibility Date.

3.
Termination of participation. The Plan Administrator may terminate an Employee’s
participation in the Plan at any time. If an Employee’s participation in the
Plan terminates hereunder, the Participant’s Account shall continue to be
adjusted for notional earnings or other notional investment experience until it
is distributed. No termination of participation shall result in a cessation or
refund of deferrals for which the deferral election has already been made,
except in a manner that is consistent with compliance with the requirements of
Section 409A of the Code.



ARTICLE V



ARTICLE VIDEFERRED COMPENSATION AGREEMENTS, MATCHING CREDITS, performance-based
credits, NOTIONAL INVESTMENT OF ACCOUNTS
1.
Deferred Compensation Agreement; Elective Credits. An Eligible Employee may
elect to defer a portion of his or her Base Pay and/or Incentive Pay earned
during the applicable Plan Year by entering into a Deferred Compensation
Agreement through the enrollment process established by the Plan Administrator
for such Plan Year. An otherwise Eligible Employee who is not provided effective
access to the enrollment process for a Plan Year shall be deemed ineligible to
participate for such Plan Year. Elective Credits equal to the amounts deferred
shall be credited to the Participant’s Account as soon as practicable after the
deferral is withheld from pay.

2.
Election procedures and deadlines.

(a)
Advance elections required. A Deferred Compensation Agreement with respect to
Base Pay and/or Incentive Pay must be made in accordance with such procedures as
the Plan Administrator may establish and prior to the beginning of the Plan Year
in which such Base Pay and/or Incentive Pay is to be earned. .

A Deferred Compensation Agreement, once made, may not be modified or revoked
after the applicable election deadline except as otherwise expressly provided in
Article V below.
(b)
Other requirements. Except as otherwise determined by the Plan Administrator, a
new Deferred Compensation Agreement must be timely executed for each Plan Year
and shall be effective only if offered, accepted and approved by the Plan
Administrator by the applicable deadline.

3.
Amount of deferrals.

(a)
Base Pay. For each Plan Year, an Eligible Employee may elect to defer an amount
from 1% to 25% (1% to 50% effective for Plan Years commencing on or after
January 1, 2013), in whole percentages, of his or her Base Pay for the Plan
Year. Notwithstanding the






--------------------------------------------------------------------------------





foregoing, the Plan Administrator may impose, in advance, a more restrictive
minimum or maximum limit on the amount that may be deferred.
(b)
Incentive Pay. For each Plan Year or other applicable performance period an
Eligible Employee may elect to defer an amount that is expressed either as a
percentage (from 5% to 92%, in whole-percentage increments) of the Participant’s
Incentive Pay for the Plan Year (or other period), or as a whole dollar amount
not less than $1,000 and not exceeding 92% of such Incentive Pay. Effective for
Plan Years commencing on and after January 1, 2014, for each Plan Year an
Eligible Employee may elect to defer an amount that is expressed either as a
percentage (from 5% to 100%, in whole-percentage increments) of the
Participant’s net of FICA withholding Incentive Pay for the Plan Year (or other
period), or as a whole dollar amount not less than $1,000 and not exceeding 100%
of such net of FICA withholding Incentive Pay.

4.
Matching Credit. For each Plan Year commencing on and after January 1, 2012, a
Matching Credit shall be added to each Participant’s Account equal to the lesser
of (a) 100% of the total amount, if any, deferred under all Deferred
Compensation Agreements made by the Participant for such Plan Year, and (b) 5%
of the Participant’s Match-Eligible Compensation for such Plan Year. Effective
for Plan Years commencing on and after January 1, 2013, Matching Credits for a
Plan Year shall be added to the Participant’s Account as soon as practicable
following the earlier of (i) the last day of the Plan Year, or (ii) the last day
of the calendar quarter following the date of the Participant’s Separation from
Service or Disability..

5.
Accounts. The Plan Administrator shall establish for each Participant an Account
together with such sub-accounts as in the determination of the Plan
Administrator are needed or appropriate to reflect the Credits described above
as well as debits and other adjustments, including without limitation
adjustments for notional (hypothetical) investment experience as described in
this Section 3.5. The Plan Administrator shall designate for purposes of the
Plan one or more existing investment or investment-fund alternatives (each, a
“tracking option”), including, if the Plan Administrator so determines, a
tracking option that offers a return of notional interest (for example, as in a
bank savings account), and shall give each Participant and the Beneficiary(ies)
of each deceased Participant for whom an Account continues to be maintained the
opportunity to allocate his or her Account among the available tracking options.
Amounts allocated under the Plan to a tracking option shall be treated as though
notionally invested in that tracking option. In the absence of an affirmative
allocation by a Participant or Beneficiary, the Plan Administrator may designate
a default tracking option and treat all or a portion of the balance of any
Account, or of any amount newly credited under the Plan, as being notionally
invested in the default tracking option. The Plan Administrator shall
periodically adjust Accounts to reflect increases or decreases attributable to
these notional investments. Except as otherwise determined by the Plan
Administrator, a Participant or Beneficiary may make notional investment changes
once per calendar month (daily, commencing on and after October 1, 2012). The
Plan Administrator may at any time and from time to time eliminate or add
tracking options or substitute a new for an existing tracking option, including
with respect to balances already notionally invested under the Plan. The
Employer may, but need not, purchase securities or other investments with
characteristics similar to the tracking options from time to time offered under
the Plan, but any such securities or other investments shall remain part of the
Employer’s general assets unless held in a trust described in Section 8.1 in a
manner not inconsistent with the requirements of Section 409A(b) of the Code. By
selecting a tracking option hereunder, a Participant agrees, on his or her
behalf and on behalf of his or her Beneficiaries, that none of the Committee,
the Plan Administrator, the Employer, or any of their agents or representatives,
shall be liable for any losses or damages of any kind relating to any tracking
option made available hereunder.






--------------------------------------------------------------------------------





6.
Cancellation of Deferral Elections. A Participant’s deferral elections under
Section 3.1 shall be cancelled as to future deferrals if the Participant has an
unforeseeable emergency described in Section 5.4 below. Effective November 1,
2014, a Participant’s outstanding Base Pay deferral election shall be cancelled
if the Participant receives a hardship distribution under the Basic Plan
pursuant to §1.401(k)-1(d)(3). A Participant may also cancel his or her deferral
elections as to future deferrals upon the occurrence of any medically
determinable physical or mental impairment resulting in the Participant’s
inability to perform the duties of his or her position or any substantially
similar position, where such impairment can be expected to result in death or
can be expected to last for a continuous period of not less than six months,
provided such cancellation is made by the later of (a) the end of the calendar
year in which such impairment occurs and (b) the 15th day of the third month
following the date on which such impairment occurs. If a Participant’s deferral
elections are cancelled pursuant to this Section 3.6, any later deferral
election by the Participant will be subject to the timing requirements of
Section 3.2.

ARTICLE VII

ARTICLE VIIIVESTING
1.
Vesting of Accounts. The portions of each Account that reflect Performance-Based
Credits and Matching Credits, and related adjustments, shall be fully vested
upon the Participant’s completion of one Year of Vesting Service, or upon the
Participant’s death, becoming Disabled, or attainment of age 65, the termination
of the Plan, the full or partial termination of the Basic Plan with respect to
the Participant, whichever is first to occur. The remainder of each Account
shall be fully vested at all times. The fact that an Account or any portion
thereof is fully vested shall not give the Participant (or his or her
Beneficiary(ies)) or any other person any right to receive the value of such
Account (as the same may from time to time be adjusted) except in accordance
with the terms of the Plan.

ARTICLE IX

ARTICLE XPLAN DISTRIBUTIONS
1.
Time and form of payment: Matching Credits and Performance-Based Credits. The
portions of each Account that reflect a Participant’s Matching Credits and
Performance--Based Credits, and related adjustments, shall be paid in a single
lump sum to the Participant on the first business day of the month following the
date that is six months after the date of the Participant’s Separation from
Service..

5.2
Time and form of payment: other portions of the Account. Effective for the
deferral of amounts earned on or after January 1, 2013:

(a)
Each Participant shall elect, not later than as part of his or her Deferred
Compensation Agreement, whether the deferral of Base Pay and/or Incentive Pay
accrued during the applicable Plan Year, if any, is to be paid or commence to be
paid:

(i) at the same time and in the same form of payment as that specified in
Section 5.1 above;
(ii) in annual installments over a period of from two (2) to ten (10) years
commencing on the first business day of the month following the date that is six
months after the date of the Participant’s Separation from Service. Each
installment payment shall be determined by dividing the applicable Account
balance (or remaining applicable Account balance) immediately prior to the
payment date by the number of installments remaining to be paid; or
(iii) in the form of a lump sum payable as of a specified date that is at least
3 years after the effective date of the applicable Deferred Compensation
Agreement, provided that if the





--------------------------------------------------------------------------------





Participant’s Separation from Service occurs prior to such specified date, the
Participant’s benefits under the Plan shall be paid on the same date as that
specified in Section 5.1 above.
(b)
A Participant may make a separate election each Plan Year with respect to Base
Pay and Incentive Pay earned in the Plan Year that are subject to the
election(s). In the absence of an affirmative election, the Participant shall be
deemed to have elected payment of all subject deferrals in a single lump sum on
the date specified in Section 5.1 above.

(c)
Subject to such additional rules and conditions as the Plan Administrator may
prescribe, a Participant who has made or who is deemed to have made an election
under this Section 5.2 may later change the timing of such election (or deemed
election) (a “re-deferral election”) as long as the Participant remains an
Employee at the time of the election, but only if all of the following
additional conditions are satisfied: (i) the re-deferral election is made at
least 12 months prior to the date on which payment would have otherwise been
made or commenced; (ii) the re-deferral election cannot be given effect sooner
than twelve (12) months after the date it becomes irrevocable; and (iii) the new
payment (or payment commencement) date must follow by at least five (5) years
the date on which the benefit would have been paid absent the re-deferral
election.

(d)
For amounts earned prior to January 1, 2013 that have been deferred under the
Plan, the payment of all portions of an Account payable under this Section 5.2
shall be governed by the Participant’s initial election or, if there has been a
re-deferral election, the most recently effective such re-deferral election. The
following information applies to amounts deferred prior to January 1, 2013, and
is provided for pre-2013 deferral process historical context -- Notwithstanding
the foregoing: (i) if payment is made to a Participant as of a specified date
during his or her employment by the Employer, the payment terms for any Base Pay
or Incentive Pay deferred from the Plan Year in which such distribution event
occurred (“distribution-year deferrals”) shall be governed by a new payment
election made at the time of the earliest Deferred Compensation Agreement
applicable to any such distribution-year deferrals (and if there is no such new
payment election, shall be deemed to have been elected to be paid in a single
lump sum on the date specified in Section 5.1 above); and (ii) the payment
election or deemed payment election made with respect to any distribution-year
deferrals shall apply to any and all subsequent deferrals of amounts earned
prior to January 1, 2013 unless the distribution-year deferral rule described in
clause (v) above would apply to such subsequent deferrals.



2.
(e) .

3.
Special rules.

(a)
Payments on account of Disability. Effective for Disability determinations after
October 1, 2012, if the Participant is determined to be Disabled, the balance of
a Participant’s Account shall be distributed to the Participant in a single lump
sum as soon as administratively feasible following the date on which the
Participant becomes Disabled, and in any event by the later of A) the fifteenth
day of the third month following the date on which the Participant becomes
Disabled, or B) the end of the calendar year in which the Participant becomes
Disabled, in a manner that complies with Code section 409A.

(b)
Payment upon death. As soon as practicable (and in all events within 90 days)
following a Participant’s death, the Participant’s remaining Account, if any,
shall be distributed in a single lump sum cash payment to the Participant’s
Beneficiary or Beneficiaries.






--------------------------------------------------------------------------------





(c)
Rehire. Notwithstanding anything to the contrary in the Plan, in the event a
Participant who has Separated from Service subsequently returns to employment
with an Employer, payment of the Participant’s benefits under the Plan accrued
prior to such Separation from Service shall not be suspended or otherwise
delayed.

4.
Unforeseeable emergency. If a Participant has a severe financial hardship
resulting from an illness or accident of the Participant, his or her Federal
Spouse, Beneficiary, or dependent (as defined in Code section 152(a)), a loss of
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control, he
or she may request a withdrawal of a portion or all of his or her vested
Account. No withdrawal may be made under this Section 5.4 to the extent that
such emergency is or can be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship. A withdrawal under this Section 5.4 will be permitted only to the
extent reasonably necessary to satisfy the emergency need, which may include any
amounts necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the withdrawal. The Plan Administrator
shall have sole discretion to determine whether a withdrawal may be made under
this Section 5.4 and the amount of the withdrawal that may be made.

5.
Certain tax matters. Payments hereunder shall be reduced by required tax
withholdings. To the extent any deferral or credit under the Plan results in
current “wages” for FICA purposes, a Participant’s Employer may reduce other pay
of the Participant to satisfy withholding requirements related thereto; but if
there is no other pay (or if the Employer fails to withhold from such other pay
to satisfy its FICA withholding obligations), the Participant’s Account shall be
appropriately reduced by the amount of the required withholding.

6.
Distribution of taxable amounts. Notwithstanding the foregoing, if any portion
of an Account is determined by the Plan Administrator to be includible, by
reason of Section 409A of the Code, in a Participant’s or Beneficiary’s income,
such portion shall be paid by the Employer (or by the Employers, on an allocated
basis determined by the Plan Administrator) to such Participant or Beneficiary.

7.
Special Rule for 2007. Notwithstanding any provision herein to the contrary, the
Plan Administrator may establish special rules and procedures to permit
Participants or Beneficiaries with an Account under the Plan (as in effect prior
to January 1, 2008) and whose distribution date or dates with respect to such
Account would fall after December 31, 2007 to elect, in a manner consistent with
transition guidance under Section 409A of the Code, a new form and time of
distribution (commencing not earlier than 2008), subject to such limitations and
restrictions as the Plan Administrator may impose. A Participant who fails to
elect a new form and time of distribution pursuant to this Section 5.7 shall be
deemed to have revoked his or her previous distribution elections with respect
to benefits that have not commenced as of December 31, 2007 and to have elected
for all such benefits to be paid in accordance with the other provisions of this
Article V. This Section 5.7 shall be effective as of January 1, 2007.

8.
Timely Payments. A payment shall be treated as made upon the date specified
under the Plan provided the payment is made at such specified date or a later
date within the same calendar year or, if later, by the fifteenth (15th) day of
the third calendar month following the date specified under the Plan. Further, a
payment is not treated as an accelerated payment if the payment is made no
earlier than 30 days before the date specified under the Plan. Notwithstanding
the above, neither a Participant nor Beneficiary shall have any influence over
the tax year in which a payment falls.

  
ARTICLE VI





--------------------------------------------------------------------------------





ADMINISTRATION OF THE PLAN
6.1 Plan Administrator. Except as the Committee may otherwise determine, the
Plan Administrator shall be the Executive Vice President-Global Human Resources
as from time to time in office, and his or her delegates. The Plan Administrator
shall have complete discretionary authority to interpret the Plan and to decide
all matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. However, no
individual acting, directly or by delegation, as the Plan Administrator may
determine his or her own rights or entitlements under the Plan. The Plan
Administrator shall establish such rules and procedures, maintain such records
and prepare such reports as it considers to be necessary or appropriate to carry
out the purposes of the Plan.
6.2 Outside services. The Plan Administrator may engage counsel and such
clerical, financial, investment, accounting, and other specialized services as
the Plan Administrator may deem necessary or appropriate in the administration
of the Plan. The Plan Administrator shall be entitled to rely upon any opinions,
reports, or other advice furnished by counsel or other specialists engaged for
that purpose and, in so relying, shall be fully protected in any action,
determination, or omission made in good faith.
6.3 Indemnification. To the extent permitted by law and not prohibited by its
charter and by-laws, State Street will indemnify and hold harmless every person
serving (directly or by delegation) as Plan Administrator and the estate of such
an individual if he or she is deceased from and against all claims, loss,
damages, liability and reasonable costs and expenses incurred in carrying out
his or her responsibilities as Plan Administrator, unless due to the gross
negligence, bad faith or willful misconduct of such individual; provided, that
counsel fees and amounts paid in settlement must be approved by State Street;
and further provided, that this Section 6.3 will not apply to any claims, loss,
damages, liability or costs and expenses which are covered by a liability
insurance policy maintained by State Street or by the individual. The provisions
of the preceding sentence shall not apply to any corporate trustee, insurance
company, investment manager or outside service provider (or to any employee of
any of the foregoing) unless State Street otherwise specifies in writing.
6.4 Claims procedure. The Plan Administrator has established the procedures set
forth on Exhibit B for determining claims for benefits under the Plan. The Plan
Administrator may modify or update Exhibit B from time to time without any
amendment under Section 7.1 being required.
ARTICLE XI



ARTICLE XIIAMENDMENT AND TERMINATION
1.
Amendment; termination. By action of the Committee or its delegate, State Street
reserves the absolute right at any time and from time to time to amend any or
all provisions of the Plan, and to terminate the Plan at any time. In addition,
the Plan Administrator shall have the right at any time and from time to time to
make amendments to the Plan (in general or with respect to one or more
individual Participants or Beneficiaries) that are administrative in nature and
that do not materially increase the financial obligations of the Employer,
including, without limitation, amendments coordinating the provisions of the
Plan with the terms of any severance, separation or similar plan or agreement.

2.
Effect of amendment or termination. No action under Section 7.1 shall operate to
reduce the balance of a Participant’s Account as compared to such balance
immediately prior to the effectiveness of such action, other than through a
distribution upon a termination and liquidation of the Plan in accordance with
the requirements of Treas. Regs. §1.409A-3(j)(4)(ix)).

ARTICLE XIII






--------------------------------------------------------------------------------





ARTICLE XIVMISCELLANEOUS PROVISIONS
1.
Source of payments. All payments hereunder to Participants and their
Beneficiaries shall be paid from the general assets of the Employer, including
for this purpose, if the Employer in its sole discretion so determines, assets
of one or more trusts established to assist in the payment of benefits
hereunder. Any trust established pursuant to the preceding sentence shall
provide that trust assets remain subject to the employer’s general creditors in
the event of insolvency or bankruptcy and shall otherwise contain such terms as
are necessary to ensure that they do not constitute a “funding” of the Plan for
purposes of the Code or ERISA.

2.
Other arrangements made subject to the Plan. The Plan Administrator in its
discretion may provide that other deferrals of compensation by persons providing
services to an Employer shall be governed in whole or in part by the provisions
of the Plan. In any case where an Employer has agreed to assume a deferred
compensation obligation of another employer (for example, but without
limitation, in connection with the transfer of employment of an individual from
such other employer to the Employer assuming such deferred compensation
obligations), the Plan Administrator may likewise provide that such assumed
obligation, expressed as an account, shall be governed in whole or in part by
the provisions of the Plan.

3.
No warranties. Neither the Plan Administrator nor any Employer warrants or
represents in any way that the value of a Participant’s Account will increase or
not decrease. Each Participant (and his or her Beneficiary) assumes all risk in
connection with any change in such value.

4.
Inalienability of benefits. Except as required by law, no benefit under, or
interest in, the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so shall be void.

5.
Reclassification of Employment Status. Notwithstanding anything herein to the
contrary, an individual who is not characterized or treated as a common law
employee by an Employer shall not be eligible to participate in the Plan
notwithstanding any determination of employee status by the Internal Revenue
Service, a court of competent jurisdiction or otherwise. At the time when any
individual is reclassified or deemed to be reclassified as a common law
employee, the individual shall be eligible to participate in the Plan as of the
Entry Date coinciding with or next following the reclassification date (to the
extent such individual otherwise qualifies as an Eligible Employee hereunder).
If the effective date of any such reclassification is prior to the actual date
of such reclassification, in no event shall the reclassified individual be
eligible to participate in the Plan retroactively to the effective date of such
reclassification.

6.
Expenses. The Employer shall pay all costs and expenses incurred in operating
and administering the Plan.

7.
No right of employment. Nothing contained herein, nor any action taken under the
provisions hereof, shall be construed as giving any Participant the right to be
retained in the employ of an Employer.

8.
Headings. The headings of the sections in the Plan are placed herein for
convenience of reference, and, in the case of any conflict, the text of the
Plan, rather than such heading, shall control.

9.
Acceptance of Plan terms. By executing a Deferred Compensation Agreement, a
Participant agrees, on his or her behalf and on behalf of his or her
Beneficiaries, to abide by the terms of the Plan and the determinations of the
Plan Administrator with respect thereto.

10.
Construction. The Plan shall be construed, regulated, and administered in
accordance with the laws of the Commonwealth of Massachusetts and applicable
federal laws.

IN WITNESS WHEREOF, the Employer has caused this instrument to be executed by
its duly respective duly authorized officer on the 15 day of September, 2014.





--------------------------------------------------------------------------------





STATE STREET CORPORATION


By: __/s/ Alison A. Quirk_____
    Alison A. Quirk
     Executive Vice President
EXHIBIT A
LIST OF EMPLOYERS
(as of December 31, 2013)


Currenex, Inc.
Elkins/McSherry, LLC
International Fund Services (N.A.), L.L.C.
Investment Management Services, Inc.
Investors California LLC
State Street Fund Services (U.S.) LLC (f.k.a. Palmeri Fund Administrators, Inc.)
State Street Fund Services (f.k.a. Palmeri Fund Administrators, Inc.)
Princeton Financial Systems, Inc.
State Street Bank & Trust Co. (U.S. branch)
State Street Bank & Trust Co. N.A.
State Street Bank & Trust Co. of CA.
State Street Bank & Trust Co. of NH
 
State Street Financial Services, Inc.
State Street Global Advisors Capital Management Trust Company
State Street Mass. Securities Corp.
State Street Mutual Fund Service Company, LLC
State Street Investment Management Solutions, LLC
State Street Public Lending Corp. (effective September 1, 2014) 04-2981072
State Street Boston Leasing Co., Inc. 04-2488283

EXHIBIT B
CLAIMS PROCEDURES
STATE STREET CORPORATION
DEFERRED COMPENSATION PLAN CLAIMS PROCEDURES


(Amended and Restated Effective January 1, 2014)


These Claims Procedures for filing and reviewing claims have been established
and adopted for the State Street Corporation Management Supplemental Savings
Plan, and the State Street Corporation Management Supplemental Retirement Plan
(each, a “Plan,” and together, the “Plans”) and are intended to comply with
Section 503 of ERISA and related Department of Labor regulations. These amended
and restated Claims Procedures are effective for claims made under the Plans on
or after January 1, 2008.
1.
In General. Any employee or former employee, or any person claiming to be a
beneficiary with respect to such a person, may request, with respect to any of
the Plans:

a)
a benefit payment,

b)
a resolution of a disputed amount of benefit payment, or

c)
a resolution of a dispute as to whether the person is entitled to the particular
form of benefit payment.






--------------------------------------------------------------------------------





A request described above and filed in accordance with these Procedures is a
claim, and the person on whose behalf the claim is filed is a claimant. A claim
must relate to a benefit which the claimant asserts he or she is already
entitled to receive or will become entitled to receive within one year following
the date the claim is filed.
2.
Effect on Benefit Requests in Due Course. Each Plan has established procedures
for benefit applications, selection of benefit forms, designation of
beneficiaries, determination of qualified domestic relations orders, and similar
routine requests and inquiries relating to the operation of the Plan.

3.Filing of Claims.
a)
Each claim must be in writing and delivered by hand or first-class mail
(including registered or certified mail) to the Plan Administrator, at the
following address:

GHR U.S. Benefits Planning
State Street Corporation
c/o Vice President, GHR-U.S. Benefits Planning
One Lincoln Street, 14th Floor
Boston, MA 02111
A claim must clearly state the specific outcome being sought by the claimant.
b)
The claim must also include sufficient information relating to the identity of
the claimant and such other information reasonably necessary to allow the claim
to be evaluated.

c)
In no event may a claim for benefits be filed by a Claimant more than 120 days
after the applicable “Notice Date,” as defined below.

i)
In any case where benefits are paid to the Claimant as a lump sum, the Notice
Date shall be the date of payment of the lump sum.

ii)
In any case where benefits are paid to the Claimant in the form of an annuity or
installments, the Notice Date shall be the date of payment of the first
installment of the annuity or payment of first installment.

iii)
In any case where the Plan (prior to the filing of a claim for benefits)
determines that an individual is not entitled to benefits (for example (without
limitation) where an individual terminates employment and the Plan determines
that he has not vested) and the Plan provides written notice to such person of
its determination, the Notice Date shall be the date of the individual’s receipt
of such notice.

iv)
In any case where the Plan provides an individual with a written statement of
his account as of a specific date or the amounts credit to, or charged against,
his account within a specified period, the Notice Date with regard to matters
describe in such statement shall be the date of the receipt of such notice by
such individual (or beneficiary).

4.Processing of Claims. A claim normally shall be processed and determined by
the Plan Administrator within a reasonable time (not longer than 90 days)
following actual receipt of the claim. However, if the Plan Administrator
determines that additional time is needed to process the claim and so notifies
the claimant in writing within the initial 90-day period, the Plan Administrator
may extend the determination period for up to an additional 90 days. In
addition, where the Plan Administrator determines that the extension of time is
required due to the failure of the claimant to submit information necessary in
order to determine the claim, the period of time in which the claim is required
to be considered pursuant to this Paragraph 4 shall be tolled from the date on
which notification of the extension is sent to the claimant until the date on
which the claimant responds to the request for additional information. Any
notice to a claimant extending the period for considering a claim shall indicate
the circumstances requiring the extension and the date by which the Plan
Administrator expects to render a





--------------------------------------------------------------------------------





determination with respect to the claim. The Plan Administrator shall not
process or adjudicate any claim relating specifically to his or her own benefits
under a Plan.
5.Determination of Claim. The Plan Administrator shall inform the claimant in
writing of the decision regarding the claim by registered or certified mail
posted within the time period described in Paragraph 4. The decision shall be
based on governing Plan documents. If there is an adverse determination with
respect to all or part of the claim, the written notice shall include:
a)
the specific reason or reasons for the denial,

b)
reference to the specific Plan provisions on which the denial is based,

c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary,

d)
reference to and a copy of these Procedures, so as to provide the claimant with
a description of the relevant Plan’s review procedures and the time limits
applicable to such procedures, a description of the claimant’s rights regarding
documentation as described in Paragraph 9, and

e)
a statement of the claimant’s rights under Section 502(a) of ERISA to bring a
civil action with respect to an adverse determination upon review of an appeal
filed under Paragraph 6.

For purposes of these Procedures, an adverse determination shall mean
determination of a claim resulting in a denial, reduction, or termination of a
benefit under a Plan, or the failure to provide or make payment (in whole or in
part) of a benefit or any form of benefit under a Plan. Adverse determinations
shall include denials, reductions, etc. based on the claimant’s lack of
eligibility to participate in the relevant Plan. All decisions made by the Plan
Administrator under these Procedures shall be summarized in a report to be
maintained in the files of the Plan Administrator. The report shall include
reference to the applicable governing Plan provision(s) and, where applicable,
reference to prior determinations of claims involving similarly situated
claimants.
6.
Appeal of Claim Denials - Appeals Committee. A claimant who has received an
adverse determination of all or part of a claim shall have 60 days from the date
of such receipt to contest the denial by filing an appeal. An appeal must be in
writing and delivered to the Plan Administrator. An appeal will be considered
timely only if actually received by the Plan Administrator within the 60-day
period or, if sent by mail, postmarked within the 60-day period. The timely
review will be completed by the Appeals Committee and should be sent to:

Appeals Committee
State Street Corporation
c/o Vice President, GHR-U.S. Benefits Planning
One Lincoln Street, 14th Floor
Boston, MA 02111


The Appeals Committee shall meet at such times and places as it considers
appropriate, shall keep a record of such meetings and shall periodically report
its deliberations to the Plan Administrator. Such reports shall include the
basis upon which the appeal was determined and, where applicable, reference to
prior determinations of claims involving similarly situated claimants. The vote
of a majority of the members of the Appeals Committee shall decide any question
brought before the Appeals Committee.
7.
Consideration of Appeals. The Appeals Committee shall make an independent
decision as to the claim based on a full and fair review of the record. The
Appeals Committee shall take into account in its deliberations all comments,
documents, records and other information submitted by the claimant, whether
submitted in connection with the appeal or in connection with the original
claim, and may, but need not, hold a hearing in connection with its
consideration of the appeal. The Appeals Committee shall consider an appeal
within a reasonable period of time, but not later






--------------------------------------------------------------------------------





than 60 days after receipt of the appeal, unless the Appeals Committee
determines that special circumstances (such as the need to hold a hearing)
require an extension of time. If the Appeals Committee determines that an
extension of time is required, it will cause written notice of the extension,
including a description of the circumstances requiring an extension and the date
by which the Appeals Committee expects to render the determination on review, to
be furnished to the claimant before the end of the initial 60-day period. In no
event shall an extension exceed a period of 60 days from the end of the initial
period; provided, that in the case of any extension of time required by the
failure of the claimant to submit information necessary for the Appeals
Committee to consider the appeal, the period of time in which the appeal is
required to be considered under this Paragraph 7 shall be tolled from the date
on which notification of the extension is sent to the claimant until the date on
which the claimant responds to the Appeals Committee’s request for additional
information.
8.Resolution of Appeal. Notice of the Appeals Committee’s determination with
respect to an appeal shall be communicated to the claimant in writing by
registered or certified mail posted within the time period described in
Paragraph 7. If the determination is adverse, such notice shall include:
a)
the specific reason or reasons for the adverse determination,

b)
reference to the specific plan provisions on which the adverse determination was
based,

c)
reference to and a copy of these Procedures, so as to provide the claimant with
a description of the claimant’s rights regarding documentation as described in
Paragraph 9, and

d)
a statement of the claimant’s rights under Section 502(a) of ERISA to bring a
civil action with respect to the adverse determination.

9.Certain Information. In connection with the determination of a claim or
appeal, a claimant may submit written comments, documents, records and other
information relating to the claim and may request (in writing) copies of any
documents, records and other information relevant to the claim. An item shall be
deemed relevant to a claim if it:
a)
was relied on in determining the claim,

b)
was submitted, considered or generated in the course of making such
determination (whether or not actually relied on), or

c)
demonstrates that such determination was made in accordance with governing Plan
documents (including, for this purpose, these Procedures) and that, where
appropriate, Plan provisions have been applied consistently with similarly
situated claimants.

The Plan Administrator shall furnish free of charge copies of all relevant
documents, records and other information so requested; provided, that nothing in
these Procedures shall obligate State Street Corporation ("State Street"), the
Plan Administrator, or any person or committee to disclose any document, record
or information that is subject to a privilege (including, without limitation,
the attorney-client privilege) or the disclosure of which would, in the Plan
Administrator’s judgment, violate any law or regulation.
10.
Rights of a Claimant Where Appeal is Denied.

a)
The claimant’s actual entitlement, if any, to bring suit and the scope of and
other rules pertaining to any such suit shall be governed by, and subject to the
limitations of, applicable law, including ERISA. By extending to an employee or
former employee the right to file a claim under these Procedures, neither State
Street nor any person or committee appointed as Plan Administrator acknowledges
or concedes that such individual is a participant in any particular Plan within
the meaning of such Plan or ERISA, and reserves the right to assert that an
individual is not a participant in any action brought under Section 502(a).






--------------------------------------------------------------------------------





b)
In no event may any legal proceeding regarding entitlement to benefits or any
aspect of benefits under the Plan be commenced later than the earliest of

i)
two years after the applicable Notice Date; or

ii)
one year after the date a claimant receives a decision from the Appeals
Committee regarding his appeal, or

iii)
the date otherwise prescribed by applicable law.

c)
Before any legal proceeding can be brought, a participant must exhaust the claim
appeals procedures as set forth herein.

11.Special Rules Regarding Disability. Certain benefits under the Plans are
contingent upon an individual’s incurring a disability. Where a claim requires a
determination by State Street as to whether an individual is “disabled” as
defined under the Plan, the additional rules set forth in Schedule 1 to these
Procedures shall apply to the claim. However, where disabled status is based
upon actual entitlement to benefits under a separate plan in which the
individual participates or is otherwise covered, the determination of such
status for purposes of each Plan shall be made under such separate disability
plan, and any claims or disputes as to disabled status under such plan or
program shall be resolved in accordance with the procedures established for that
purpose under the separate plan or program.
12.Authorized Representation. A claimant may authorize an individual to
represent him/her with respect to a claim or appeal made under these Procedures.
Any such authorization shall be in writing, shall clearly identify the name and
address of the individual, and shall be delivered to the Plan Administrator at
the address listed in Paragraph 3. On receipt of a letter of authorization, all
parties authorized to act under these Procedures shall be entitled to rely on
such authorization, until similarly revoked by the claimant. While an
authorization is in effect, all notices and communications to be provided to the
claimant under these Procedures shall also be provided to his/her authorized
representative.
13.Form of Communications. Unless otherwise specified above, any claim, appeal,
notice, determination, request, or other communication made under these
Procedures shall be in writing, with original signed copy delivered by hand or
first class mail (including registered or certified mail). A copy or advance
delivery of any such claim, appeal, notice, determination, request, or other
communication may be made by electronic mail or facsimile. Any such electronic
or facsimile communication, however, shall be for the convenience of the parties
only and not in substitution of a writing required to be mailed or delivered
under these Procedures, and receipt or delivery of any such claim, appeal,
notice, determination, request, or other written communication shall not be
considered to have been made until the actual posting or receipt of original
signed copy, as the case may be.
14.Reliance on Outside Counsel, Consultants, etc. The Plan Administrator and the
Appeals Committee may rely on or take into account advice or information
provided by such legal, accounting, actuarial, consulting or other professionals
as may be selected in determining a claim or appeal, including those individuals
and firms that may render advice to State Street or the Plans from time to time.
15.Amendment of Procedures - Interpretation. These Procedures may be modified at
any time and from time to time by written action of the Plan Administrator and
shall be deemed automatically modified to incorporate any requirement
attributable to a change in the applicable Department of Labor regulations after
the date hereof. The Plan Administrator shall have complete discretion to
interpret and apply these Procedures, including, for purposes of applying these
Procedures, such regulations. Further, nothing in these Procedures shall be
construed to limit the discretion of the Plan Administrator or its designee to
interpret the Plans or, subject to the right of appeal of an adverse
determination, the finality of the decision of the Plan Administrator or its
designee, all as set forth in the Plans.
Schedule 1
Special Rules Regarding Certain
Disability Claims





--------------------------------------------------------------------------------







Pursuant to Paragraph 11 in the Claims Procedures, the following special rules
supplement the Claims Procedures and apply only in the case of a claim
(“Disability Claim”) which requires a determination by State Street as to
whether an individual is “disabled” as defined under the Plan.
Time to Process Claims. The Plan Administrator will process and inform the
claimant of the determination of the Disability Claim in accordance with
Paragraphs 4 and 5 of the Claims Procedures, except that a period of 45 days
shall apply instead of the initial 90 days in which to process and determine the
Disability Claim. This period may be extended initially by the Plan
Administrator for 30 days if the claimant is notified before the end of the
original 45-day period that the extension is necessary due to matters beyond the
control of the Plan Administrator. This 30-day extension period may be extended
by the Plan Administrator for an additional 30 days if the claimant is notified
before the end of the first 30-day extension that the extension is necessary due
to circumstances beyond the control of the Plan Administrator. Any notice of an
extension will explain the reason for the extension, when the Plan Administrator
expects to rule on the Disability Claim, the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the
Disability Claim, and any additional information needed to resolve those issues.
If the claimant is informed that he/she needs to provide additional information
necessary to resolve Disability Claim issues, the claimant will have 45 days
from the date he/she receives the extension notice to provide the additional
information.
Determination of Claim and Notice of Determination. If disabled status is based
on eligibility for benefits under a long-term disability plan maintained by
State Street, the Plan Administrator will determine which long-term disability
plan is the applicable plan for the claimant, and whether the claimant would be
certified as disabled under such long-term disability plan by applying the
standards and definitions used in the long-term disability plan. The Plan
Administrator may require and rely on the written report or certification from a
licensed physician selected or approved by the Plan Administrator. In addition
to the requirements of Paragraph 5 in the Claims Procedures, any written notice
of an adverse determination of a Disability Claim will include a copy of any
internal rules, guidelines, protocols, or other similar criteria that were
relied on in the decision-making, or a statement that the determination was
based on the applicable items mentioned above, and that copies of the applicable
items will be provided, free of charge, on the claimant’s request. In addition,
if the adverse determination is based on a medical necessity, experimental
treatment or similar exclusion or limit, the notice will contain an explanation
of the scientific or clinical judgment used in the determination, applying the
terms of the relevant long-term disability plan to the claimant’s medical
circumstances, or a statement that such explanation will be provided, free of
charge, upon the claimant’s request.
Appeal of a Claim Denial. Notwithstanding Paragraph 6 of the Claims Procedures,
a claimant who has received an adverse determination of all or part of a
Disability Claim shall have 180 days from the date of receipt to appeal the
denial (“Disability Appeal”). Notwithstanding Paragraph 7 of the Claims
Procedures, review of a Disability Appeal will be conducted by the Appeals
Committee without deference to the initial adverse benefit determination by the
Plan Administrator, and no member of the Appeals Committee will participate in
the review of a Disability Claim if such member made the adverse benefit
determination that is the subject of the Disability Appeal or is the subordinate
of the person who made such determinations.
If the adverse determination was based in whole or in part on a medical
judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, the Appeals Committee shall consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment and who was not consulted in
connection with the initial claim denial (and who is not the subordinate of any
such person). Any medical or vocational experts whose advice was obtained





--------------------------------------------------------------------------------





will be identified, without regard to whether the advice was relied upon in
making the benefit determination. Notwithstanding Paragraphs 7 and 8 of the
Claims Procedures, the Appeals Committee shall consider and communicate its
determination with respect to a Disability Appeal within a reasonable time, but
not later than 45 days after receipt of the Disability Appeal, unless special
circumstances require an extension for processing, in which case a decision will
be made within a 45-day extension period.
Resolution of Appeal. In addition to the information required by Paragraph 8 of
the Claims Procedures, any written notice by the Appeals Committee of an adverse
determination on a Disability Appeal will include a description of any specific
internal rules, guidelines, protocols, or other similar criteria that were
relied on in making the decision, or a statement that the decision was based on
the applicable items mentioned above, and copies of the applicable items will be
provided, free of charge, upon the claimant’s request. In addition, if the
adverse determination of the Disability Appeal is based on a medical necessity,
experimental treatment or similar exclusion or limit, the notice will contain an
explanation of the scientific or clinical judgment used in the determination,
applying the terms of the relevant long-term disability plan to the claimant’s
medical circumstances, or a statement that such explanation will be provided,
free of charge, at the claimant’s request.


FIRST AMENDMENT
TO THE
STATE STREET CORPORATION
MANAGEMENT SUPPLEMENTAL SAVINGS PLAN


Pursuant to the provisions of Section 7.1 of the State Street Corporation
Management Supplemental Savings Plan, Amended and Restated Effective as of
January 1, 2014 (“the Plan”), State Street Corporation as plan sponsor hereby
amends the Plan effective October 1, 2016 as follows:


1.
Effective for Plan eligibility determinations made on or after October 1, 2016
subsection 1.3(k) is replaced in its entirety as follows:

“(k) “Eligible Compensation” for a Plan Year means the sum of an Employee’s Base
Pay paid in the Plan Year plus the Employee’s Incentive Pay paid in the Plan
Year, or such other reasonable proxy amount(s) determined by the Plan
Administrator in the event of a corporate transaction that contemplates subject
employee eligibility during the Plan Year.”


IN WITNESS WHEREOF, State Street Corporation has caused this instrument to be
executed by its duly authorized officer this 21st day of November, 2016.


STATE STREET CORPORATION


By: /s/ Alison Quirk


Name: Alison Quirk
Title: Executive Vice President, Global Human Resources





--------------------------------------------------------------------------------





Amendments to the:
State Street Corporation Employee Benefit Plan
State Street Corporation Flexible Benefit Plan
State Street Corporation Medical Reimbursement Program
State Street Corporation Dependent Care Plan
State Street Corporation Adoption Assistance Plan
State Street Corporation Severance Plan
State Street Salary Savings Program
State Street Retirement Plan
State Street Corporation Management Supplemental Savings Plan
Other State Street Benefits Programs


Approved:
Effective as of December 26, 2016, or such other date specified by an officer of
State Street Corporation, the State Street Global Advisor Trust Company (SSGA)
shall become a participating employer in each of the State Street benefit
plans/programs available to active State Street employees for purposes of SSGA
employee eligibility to participate (or continued participation) in such
plans/programs, including, but not limited to the, State Street Corporation
Employee Benefit Plan, State Street Corporation Flexible Benefit Plan, State
Street Corporation Medical Reimbursement Program, State Street Corporation
Dependent Care Plan, State Street Corporation Adoption Assistance Plan, State
Street Corporation Severance Plan, State Street Salary Savings Program, State
Street Retirement Plan (for limited applicable purposes given the plan is
frozen) and State Street Corporation Management Supplemental Savings Plan; and
it is intended that any transferring employees from other State Street
organizations to SSGA shall have continued and uninterrupted coverage under
applicable plans/programs based upon outstanding elections at the time of
transfer, consistent with otherwise applicable plan/program terms and applicable
law.
And that the officers of State Street Corporation, the Managing Director, Global
Human Resources - Head of Global Benefits, and members of the State Street North
America Regional Benefits Committee are individually and severally authorized to
take such actions and execute such documents that are deemed necessary in
furtherance of the approved to add SSGA as a participating employer in the State
Street benefit plans/programs, such actions or execution being conclusive
evidence of having been approved and adopted.
IN WITNESS WHEREOF, State Street Corporation has caused this instrument to be
executed by its duly authorized officer this 21st day of December, 2016.




STATE STREET CORPORATION


By: /s/ Alison A. Quirk
Alison A. Quirk
Executive Vice President







